 


109 HR 4993 IH: Elder Justice Act
U.S. House of Representatives
2006-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4993 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2006 
Mr. King of New York (for himself, Mr. Emanuel, Mr. McHugh, Mr. Lantos, Mrs. Maloney, Ms. Schakowsky, Mr. Kind, Ms. Baldwin, Mrs. Napolitano, Mr. Stark, Mr. Van Hollen, Mr. Weiner, Mr. Oberstar, Mr. Owens, Mr. Grijalva, Mr. Moran of Virginia, Mr. Doggett, Mr. Kennedy of Rhode Island, Mr. Delahunt, Mr. McNulty, Mr. Towns, and Mr. Rangel) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on the Judiciary, Energy and Commerce, and Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Social Security Act to enhance the Social Security of the Nation by ensuring adequate public-private infrastructure and to resolve to prevent, detect, treat, intervene in, and prosecute elder abuse, neglect, and exploitation, and for other purposes. 
 
 
1.Short title; table of contents
(a)Short titleThis Act may be cited as the Elder Justice Act.
(b)Table of contentsThe table of contents of this Act is as follows:

Sec. 1. Short title; table of contents.
Sec. 2. Findings.
Sec. 3. Purposes.
TITLE I—Department of Health and Human Services
Sec. 101. Amendment to the Social Security Act.
Sec. 102. Supporting the long-term care ombudsman program.
Sec. 103. Adult protective services functions and grant programs.
Sec. 104. Assuring safety of residents when nursing facilities close.
Sec. 105. National nurse aide registry.
Sec. 106. Background checks on direct access employees of long-term care facilities or providers.
TITLE II—Department of Justice
Sec. 201. Model State laws and practices.
Sec. 202. Office of Elder Justice of the Department of Justice.
Sec. 203. Victim advocacy grants.
Sec. 204. Supporting local prosecutors in elder justice matters.
Sec. 205. Supporting state prosecutors in elder justice matters.
Sec. 206. Increased support for federal cases involving elder justice.
Sec. 207. Supporting law enforcement in elder justice matters.
Sec. 208. Evaluations.
TITLE III—Tax provisions
Sec. 301. Long-term care facility worker employment tax credit.
2.FindingsCongress finds the following:
(1)The proportion of the United States population age 60 years or older will drastically increase in the next 30 years as 77,000,000 baby boomers approach retirement and old age.
(2)Each year, anywhere between 500,000 and 5,000,000 elders in the United States are abused, neglected, or exploited.
(3)Elder abuse, neglect, and exploitation have no boundaries, and cross all racial, social class, gender, and geographic lines.
(4)Victims of elder abuse, neglect, and exploitation are not only subject to injury from mistreatment and neglect, they are also 3.1 times more likely to die at an earlier age than expected than elders who were not victims of elder abuse, neglect, and exploitation.
(5)There is a general dearth of data as to the nature and scope of elder abuse, neglect, and exploitation.
(6)Despite the dearth of data in the field, experts agree that most cases of elder abuse, neglect, and exploitation are never reported and that abuse and neglect shorten a victim’s life, often triggering a downward spiral of an otherwise productive, self-sufficient elder’s life. Programs addressing other difficult issues such as domestic violence and child abuse and neglect have demonstrated the need for a multi-faceted law combining public health, social service, and law enforcement approaches.
(7)For over 20 years, Congress has been presented with facts and testimony calling for a coordinated Federal effort to combat elder abuse, neglect, and exploitation.
(8)The Federal Government has been slow to respond to the needs of victims of elder abuse, neglect, and exploitation or to undertake prevention efforts.
(9)No Federal law has been enacted that adequately and comprehensively addresses the issues of elder abuse, neglect, and exploitation and there are very limited resources available to those in the field directly dealing with these issues.
(10)Differences in State laws and practices in the areas of elder abuse, neglect, and exploitation lead to significant disparities in prevention, protective and social services, treatment systems, and law enforcement, and lead to other inequities.
(11)The Federal Government has played an important role in promoting research, training, public safety, data collection, the identification, development, and dissemination of promising health care, social, and protective services, and law enforcement practices relating to child abuse and neglect, domestic violence, and violence against women. The Federal Government should promote similar efforts and protections relating to elder abuse, neglect, and exploitation.
(12)The Federal Government should provide leadership and assist States and communities in their efforts to protect elders in the United States by—
(A)promoting coordinated planning among all levels of government;
(B)generating and sharing knowledge relevant to protecting elders;
(C)providing leadership to combat the abuse, neglect, and exploitation of the Nation’s elders; and
(D)providing resources to States and communities to promote elder justice.
(13)The problem of elder abuse, neglect, and exploitation requires a comprehensive approach that—
(A)integrates the work of health, legal, and social service agencies and organizations;
(B)emphasizes the need for prevention, reporting, investigation, assessment, treatment, and prosecution of elder abuse, neglect, and exploitation at all levels of government;
(C)ensures that sufficient numbers of properly trained personnel with specialized knowledge are in place to treat, assess, and provide services relating to elder abuse, neglect, and exploitation, and carry out elder and vulnerable adult protection duties;
(D)is sensitive to ethnic and cultural diversity;
(E)recognizes the role of mental health, disability, dementia, substance abuse, medication mismanagement, and family dysfunction problems in increasing and exacerbating elder abuse, neglect, and exploitation; and
(F)balances adults’ right to self-determination with society’s responsibility to protect elders and vulnerable adults.
(14)The human, social, and economic cost of elder abuse, neglect, and exploitation is high and includes unnecessary expenditures of medicare and medicaid funds.
(15)The failure to coordinate activities relating to, and comprehensively prevent and treat, elder abuse, neglect, and exploitation threatens the future and well-being of millions of elders in the United States.
(16)All elements of society in the United States have a shared responsibility in responding to the national problem of elder abuse, neglect, and exploitation.
3.PurposesThe purposes of this Act are as follows:
(1)To bring a comprehensive approach to preventing and combating elder abuse, neglect, and exploitation, a long invisible problem that afflicts the most vulnerable among the aging population of the United States.
(2)To raise the issue of elder abuse, neglect, and exploitation to national attention, and to create the infrastructure at the Federal, State, and local levels to ensure that individuals and organizations on the front lines who are fighting elder abuse, neglect, and exploitation with scarce resources and fragmented systems have the resources and information needed to carry out their fight.
(3)To bring a comprehensive multi-disciplinary approach to elder justice.
(4)To set in motion research and data collection to fill gaps in knowledge about elder abuse, neglect, and exploitation.
(5)To supplement the activities of service providers and programs, to enhance training, and to leverage scarce resources efficiently to ensure that elder justice receives the attention it deserves as the Nation’s population ages.
(6)To examine the many different laws and practices relating to elder justice in different States and jurisdictions to ascertain which among those laws and practices are the most effective.
(7)To promote the development of an effective adult fiduciary system, including an adult guardianship system, that protects individuals with diminished capacity, maximizes their autonomy, and develops effective resources and an elder rights system.
(8)To recognize and address the role of mental health, disability, dementia, substance abuse, medication mismanagement, and family dysfunction problems in increasing and exacerbating elder abuse, neglect, and exploitation.
(9)To create a short- and long-term strategic plan for the development and coordination of elder justice research, programs, studies, training, and other efforts nationwide.
(10)To promote collaborative efforts and diminish overlap and gaps in efforts in developing the important field of elder justice.
IDepartment of Health and Human Services
101.Amendment to the Social Security ActThe Social Security Act (42 U.S.C. 301 et seq.) is amended by adding at the end the following:

XXIIElder justice
2201.DefinitionsIn this title:
(1)AbuseThe term abuse means the knowing infliction of physical or psychological harm or the knowing deprivation of goods or services that are necessary to meet essential needs or to avoid physical or psychological harm.
(2)Adult protective servicesThe term adult protective services means such services provided to adults as the Secretary may specify and includes services such as—
(A)disseminating reports of adult abuse, neglect, or exploitation;
(B)investigating the reports described in subparagraph (A);
(C)case planning, monitoring, evaluation, and other case work and services; and
(D)providing, arranging for, or facilitating the provision of medical, social service, economic, legal, housing, law enforcement, or other protective, emergency, or support services.
(3)CaregiverThe term caregiver means an individual who has the responsibility for the care of an elder, either voluntarily, by contract, by receipt of payment for care, or as a result of the operation of law and includes a family member or other individual who provides (on behalf of such individual or of a public or private agency, organization, or institution) compensated or uncompensated care to an elder who needs supportive services in any setting.
(4)Direct careThe term direct care means care by a caregiver who provides assistance or long-term care services to a recipient.
(5)ElderThe term elder means an individual age 60 or older.
(6)Elder justiceThe term elder justice means—
(A)from a societal perspective, efforts to prevent, detect, treat, intervene in, and prosecute elder abuse, neglect, and exploitation and to protect elders with diminished capacity while maximizing their autonomy; and
(B)from an individual perspective, the recognition of an elder’s rights, including the right to be free of abuse, neglect, and exploitation.
(7)Eligible entityThe term eligible entity means a State or local government agency, Indian tribe, or any other public or private entity that is engaged in and has expertise in issues relating to elder justice or in a field necessary to promote elder justice efforts.
(8)ExploitationThe term exploitation means the fraudulent or otherwise illegal, unauthorized, or improper act or process of an individual, including a caregiver or fiduciary, that uses the resources of an elder for monetary or personal benefit, profit, or gain, or that results in depriving an elder of rightful access to, or use of, benefits, resources, belongings, or assets.
(9)FiduciaryThe term fiduciary—
(A)means a person or entity with the legal responsibility—
(i)to make decisions on behalf of and for the benefit of another person; and
(ii)to act in good faith and with fairness; and
(B)includes a trustee, a guardian, a conservator, an executor, an agent under a financial power of attorney or health care power of attorney, or a representative payee.
(10)GrantThe term grant includes a contract, cooperative agreement, or other mechanism for providing financial assistance.
(11)Granting authorityThe term granting authority means the Secretary, the Attorney General, or the Secretary and the Attorney General jointly, as appropriate.
(12)GuardianshipThe term guardianship means—
(A)the process by which a State court determines that an adult individual lacks capacity to make decisions about self-care and property, and appoints another individual or entity known as a guardian, as a conservator, or by a similar term, as surrogate decision maker;
(B)the manner in which the court-appointed surrogate carries out duties to the individual and the court; or
(C)the manner in which the court exercises oversight of the surrogate.
(13)IndianThe term Indian means a person who is a member of an Indian tribe.
(14)Indian tribeThe term Indian tribe means any Indian tribe, band, nation, or other organized group or community, including any Alaska Native village or regional corporation as defined in or established pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.), that is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians.
(15)KnowinglyThe term knowingly has the meaning given such term in section 3729(b) of title 31, United States Code.
(16)Law enforcementThe term law enforcement means the full range of potential responders to elder abuse, neglect, and exploitation including—
(A)police, sheriffs, detectives, public safety officers, and corrections personnel;
(B)prosecutors;
(C)medical examiners;
(D)investigators; and
(E)coroners.
(17)Long-Term care
(A)In generalThe term long-term care means supportive and health services specified by the Secretary for individuals who need assistance because the individuals have a loss of capacity for self-care due to illness, disability, or vulnerability.
(B)Loss of capacity for self-careFor purposes of subparagraph (A), the term loss of capacity for self-care means an inability to engage in activities of daily living, including eating, dressing, bathing, and management of one’s financial affairs.
(18)Long-Term care facilityThe term long-term care facility means a residential care provider that arranges for, or directly provides, long-term care.
(19)NeglectThe term neglect means—
(A)the failure of a caregiver or fiduciary to provide the goods or services that are necessary to maintain the health or safety of an elder; or
(B)self-neglect.
(20)Nursing facilityThe term nursing facility has the meaning given such term under section 1919(a).
(21)Self-neglectThe term self-neglect means an adult’s inability, due to physical or mental impairment or diminished capacity, to perform essential self-care tasks including—
(A)obtaining essential food, clothing, shelter, and medical care;
(B)obtaining goods and services necessary to maintain physical health, mental health, or general safety; or
(C)managing one’s own financial affairs.
(22)Serious bodily injury
(A)In generalThe term serious bodily injury means an injury—
(i)involving extreme physical pain;
(ii)involving substantial risk of death;
(iii)involving protracted loss or impairment of the function of a bodily member, organ, or mental faculty; or
(iv)requiring medical intervention such as surgery, hospitalization, or physical rehabilitation.
(B)Criminal sexual abuseSerious bodily injury shall be considered to have occurred if the conduct causing the injury is conduct constituting aggravated sexual abuse under section 2241, or sexual abuse under section 2242, of title 18, United States Code, or any similar offense under State law.
(23)SocialThe term social, when used with respect to a service, includes adult protective services.
(24)StateThe term State means any of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the United States, the Virgin Islands, Guam, American Samoa, and the Commonwealth of the Mariana Islands.
(25)State Long-Term Care OmbudsmanThe term State Long-Term Care Ombudsman means the State Long-Term Care Ombudsman described in section 712(a)(2) of the Older Americans Act of 1965.
(26)Underserved populationThe term underserved population means the population of an area designated by the Secretary as an area with a shortage of elder justice programs or a population group designated by the Secretary as having a shortage of such programs. Such areas or groups designated by the Secretary may include—
(A)areas or groups that are geographically isolated (such as isolated in a rural area);
(B)racial and ethnic minority populations; and
(C)populations underserved because of special needs (such as language barriers, disabilities, alien status, or age).
AFederal elder justice system
2211.Office of Elder Justice of the Department of Health and Human Services
(a)EstablishmentThere is established within the Department of Health and Human Services under the Assistant Secretary for Aging an Office of Elder Justice.
(b)Director
(1)AppointmentThe President, with the advice and consent of the Senate, shall appoint a Director of the Office of Elder Justice, from among individuals with experience and expertise in elder justice issues, to manage the Office of Elder Justice established under this section.
(2)DutiesThe Director of the Office of Elder Justice shall—
(A)
(i)develop objectives, priorities, policies, and a long-term plan for elder justice programs and activities relating to prevention, detection, training, treatment, evaluation, intervention, research, and improvement of the elder justice system in the United States;
(ii)implement the overall policies and a strategy to carry out the plan described in clause (i); and
(iii)hire personnel to assist the director in carrying out the policies, programs, and administrative activities related to the duties under clauses (i) and (ii); and
(B)provide advice to the Secretary on elder justice issues.
(3)Reporting relationshipThe Director of the Office of Elder Justice shall report to the Assistant Secretary for Aging.
(4)CompensationThe Director shall be compensated at a rate that shall not exceed the rate established for level I of the Executive Schedule under section 5312 of title 5, United States Code.
2212.Elder Justice Coordinating Council
(a)EstablishmentThere is established within the Office of the Secretary an Elder Justice Coordinating Council (in this section referred to as the Council).
(b)Membership
(1)In generalThe Council shall be composed of the following members:
(A)The Secretary (or the Secretary's designee).
(B)The Attorney General (or the Attorney General's designee).
(C)The head of each Federal department or agency or other governmental entity identified by the Co-Chairs referred to in subsection (d) as having responsibilities or administering programs relating to elder abuse, neglect, and exploitation.
(2)RequirementEach member of the Council shall be an officer or employee of the Federal Government.
(c)VacanciesAny vacancy in the Council shall not affect its powers, but shall be filled in the same manner as the original appointment was made.
(d)Co-ChairsThe members described in subparagraphs (A) and (B) of subsection (b)(1) shall be Co-Chairs of the Council.
(e)MeetingsThe Council shall meet at least 2 times per year, as determined by the Co-Chairs.
(f)Duties
(1)In generalThe Council shall make recommendations to the Secretary and the Attorney General for the coordination of activities of the Department of Health and Human Services, the Department of Justice, and other relevant Federal, State, local, and private agencies and entities, relating to elder abuse, neglect, and exploitation and other crimes against elders.
(2)ReportNot later than the date that is 2 years after the date of enactment of the Elder Justice Act and every 2 years thereafter, the Council shall submit to Congress a report that—
(A)describes the activities of, accomplishments of, and challenges faced by—
(i)the Council; and
(ii)the entities represented on the Council; and
(B)makes such recommendations for legislation, model laws, or other action as the Council determines to be appropriate.
(g)Powers of the Council
(1)Information from federal agencies
(A)In generalSubject to subparagraph (B), the Council may secure directly from any Federal department or agency such information as the Council considers necessary to carry out this section. Upon request of the Co-Chairs of the Council, the head of such department or agency shall furnish such information to the Council.
(B)Protection of privacyThe Secretary shall oversee the activities of the Council under this paragraph in order to ensure the protection of individual health privacy consistent with the regulations promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996 and State and local privacy regulations (as applicable).
(2)Postal servicesThe Council may use the United States mails in the same manner and under the same conditions as other departments and agencies of the Federal Government.
(h)Travel expensesThe members of the Council shall not receive compensation for the performance of services for the Council. The members shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter 1 of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Council. Notwithstanding section 1342 of title 31, United States Code, the Secretary may accept the voluntary and uncompensated services of the members of the Council.
(i)Detail of government employeesAny Federal Government employee may be detailed to the Council without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege.
2213.Advisory Board on elder abuse, neglect, and Exploitation
(a)EstablishmentThere is established a board to be known as the Advisory Board on Elder Abuse, Neglect, and Exploitation (in this section referred to as the advisory board) to create a short- and long-term multidisciplinary strategic plan for the development of the field of elder justice, and to make recommendations to the Secretary, the Attorney General, and the Elder Justice Coordinating Council established under section 2212.
(b)Solicitation of nominationsThe Secretary shall publish a notice in the Federal Register soliciting nominations for the appointment of members of the advisory board under subsection (c).
(c)CompositionThe advisory board shall be composed of 27 members appointed by the Secretary from the general public who are individuals with experience and expertise in elder abuse, neglect, and exploitation prevention, intervention, treatment, detection, or prosecution.
(d)Vacancies
(1)In generalAny vacancy in the Advisory Board shall not affect its powers, but shall be filled in the same manner as the original appointment was made.
(2)Filling unexpired termAn individual chosen to fill a vacancy shall be appointed for the unexpired term of the member replaced.
(e)Election of officersThe advisory board shall elect a chairperson and vice chairperson from among the members. The advisory board shall elect its initial chairperson and vice chairperson at its initial meeting.
(f)DutiesNot later than 18 months after the establishment of the advisory board under subsection (a), and annually thereafter, the advisory board shall prepare and submit to the Secretary, the Attorney General, and the appropriate committees of Congress a report containing—
(1)information on the status of Federal, State, and local public and private elder justice activities;
(2)recommendations (including recommended priorities) regarding—
(A)elder justice programs, research, training, services, practice, enforcement, and coordination;
(B)coordination between entities pursuing elder justice efforts and those involved in related areas that may inform or overlap with elder justice efforts, such as activities to combat violence against women and child abuse and neglect; and
(C)activities relating to adult fiduciary systems, including guardianship and other fiduciary arrangements, including the development of State interdisciplinary guardianship committees;
(3)recommendations for specific modifications to Federal and State laws (including regulations) or for programs, research, and training to enhance prevention, detection, diagnosis, treatment, intervention in, investigation, and prosecution of elder abuse, neglect, and exploitation;
(4)recommendations for the most effective coordinated national data collection with respect to elder justice, and elder abuse, neglect, and exploitation; and
(5)recommendations for a multidisciplinary strategic plan to guide the effective and efficient development of the elder justice area.
(g)Powers of the Advisory Board
(1)Information from Federal agencies
(A)In generalSubject to subparagraph (B), the advisory board may secure directly from any Federal department or agency such information as the advisory board considers necessary to carry out this section. Upon request of the chair, the head of such department or agency shall furnish such information to the advisory board.
(B)Protection of privacyThe Secretary shall oversee the activities of the advisory board under this paragraph in order to ensure the protection of individual health privacy consistent with the regulations promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996 and State and local privacy regulations (as applicable).
(2)Sharing of data and reportsThe advisory board may secure from any entity pursuing elder justice activities under the Elder Justice Act or an amendment made by that Act, any data, reports, or recommendations generated in connection with such activities.
(3)Postal servicesThe advisory board may use the United States mails in the same manner and under the same conditions as other departments and agencies of the Federal Government.
(4)GiftsThe advisory board may accept, use, and dispose of gifts or donations of services or property.
(h)Travel expensesThe members of the advisory board shall not receive compensation for the performance of services for the advisory board, but shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the advisory board. Notwithstanding section 1342 of title 31, United States Code, the Secretary and the Attorney General may accept the voluntary and uncompensated services of the members of the advisory board.
(i)Detail of government employeesAny Federal Government employee may be detailed to the advisory board without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege.
(j)Status as permanent advisory committeeSection 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the advisory board.
(k)Authorization of AppropriationsThere are authorized to be appropriated to carry out this subsection—
(1)$6,000,000 for fiscal year 2007; and
(2)$7,500,000 for each of fiscal years 2008 through 2013.
BActivities to promote elder justice
2221.Data collection and dissemination
(a)Elder Justice Resource Center
(1)EstablishmentThe Secretary, after consultation with the Attorney General, shall establish within the Office of Elder Justice, an Elder Justice Resource Center (in this section referred to as the Center) to be the central repository for information regarding elder abuse, neglect, and exploitation.
(2)DutiesThe Center shall—
(A)develop the capacity and procedures to collect, maintain, and disseminate information relevant to consumers, families, providers, clinicians, advocates, regulators, law enforcement, policymakers, researchers, fiduciaries including guardians, judges, and lawyers, relevant to the prevention, detection, assessment, identification, and treatment of, intervention in, and prosecution of, elder abuse, neglect, and exploitation;
(B)provide, in a user-friendly manner, information on—
(i)ways to promote autonomy in the face of aging or diminishing capacity and mobility;
(ii)how to avoid becoming a victim of elder abuse, neglect, or exploitation; and
(iii)advance planning and how to avoid the need for a fiduciary;
(C)provide links and references to other sources of information;
(D)compile, analyze, and publish a summary of research conducted on elder abuse, neglect, and exploitation and information on how to obtain the original research materials;
(E)solicit public comment and comment from the advisory board established under section 2213 on the activities of the Center;
(F)establish a toll-free number for information and referrals;
(G)coordinate activities with resource centers and clearinghouses on elder justice topics; and
(H)provide funding to public and private agencies and entities to develop or continue the efforts of specialized elder justice-related clearinghouses and information repositories, to be linked to the Center, that address topics such as those enumerated in subparagraphs (A) and (B) and that provide effective services.
(3)Coordination of available resourcesIn establishing the Center under this subsection the Secretary, after consultation with the Attorney General, shall—
(A)consult with other Federal agencies that operate similar resource centers;
(B)consult with private entities that operate resource centers or clearinghouses on elder justice-related topics;
(C)consult with the head of each agency participating in the Elder Justice Coordinating Council established under section 2212, as well as other agencies with clearinghouses comparable to the Center, such as clearinghouses relating to child abuse and neglect, to determine the most efficient and effective manner for collecting, maintaining, and disseminating information on elder abuse, neglect, and exploitation; and
(D)solicit public comment on the components of such Center.
(4)National Elder Justice Library
(A)EstablishmentThe Secretary shall establish within the Center a National Elder Justice Library (in this paragraph referred to as the Library) to serve as a centralized repository for all types of appropriate materials concerning training, technical assistance, and promising practices relating to elder justice including—
(i)brochures and pamphlets;
(ii)video and computer-based resources;
(iii)books; and
(iv)training materials.
(B)IndexThe Library shall create and maintain an up-to-date index of the materials described in subparagraph (A) by title, author, date, subject, and type of material, and a brief description of such materials. Such index shall be available on the Internet as well as in printed form in order to be easily accessible to the general public.
(C)AvailabilityThe materials held by the Library shall be available for copying by individuals and entities nationwide and shall be disseminated at a nominal or no fee. The materials shall be copied and disseminated in accordance with the applicable provisions of title 17, United States Code.
(D)Duties
(i)Additional materialsThe Library shall—
(I)collect data on materials that would be appropriate for such library;
(II)make efforts to identify and obtain appropriate materials; and
(III)identify and obtain materials relating to effective methods of conducting training and providing technical assistance relating to elder justice, including conducting training and providing assistance for underserved populations.
(ii)Information packetsAfter evaluating the materials described in this paragraph, the Library shall compile and develop information packets for use by groups in various settings, including groups who are underserved or have other special needs. Such information packets shall include information and materials on training, technical assistance, and promising practices targeted at specific topics, groups, and settings.
(5)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection—
(A)$4,000,000 for fiscal year 2007;
(B)$5,000,000 for fiscal year 2008; and
(C)$6,000,000 for each of fiscal years 2009 through 2013.
(b)Collection of uniform national data on elder abuse, neglect, and exploitation
(1)PurposeThe purpose of this subsection is to improve, streamline, and promote uniform collection, maintenance, and dissemination of national data relating to elder abuse, neglect, and exploitation.
(2)Phase I
(A)In generalNot later than 1 year after the date of enactment of the Elder Justice Act, the Director of the Centers for Disease Control and Prevention (in this subsection referred to as the Director), after consultation with the Attorney General and working with experts in relevant disciplines, shall—
(i)develop a method for collecting national data regarding elder abuse, neglect, and exploitation; and
(ii)develop uniform national data reporting forms adapted to each relevant entity or discipline (such as health, public safety, social and protective services, and law) reflecting—
(I)the distinct manner in which each discipline receives and maintains information; and
(II)the sequence and history of reports to or involvement of different disciplines, independently, or the sequence and history of reports from one discipline to another over time.
(B)FormsThe national data reporting forms described in subparagraph (A)(ii) shall incorporate the definitions of this title for use in determining what is considered a reportable event.
(3)Phase II
(A)In generalNot later than 1 year after the completion of the activities described in paragraph (2), the Director shall ensure that the national data reporting forms and data collection methods developed in accordance with such paragraph are pilot tested in 6 States determined by the Director.
(B)Adjustments to the form and methodsThe Director, after considering the results of the pilot testing described in subparagraph (A), and after consultation with the Attorney General and relevant experts shall adjust the national data reporting forms and data collection methods as necessary.
(4)Phase III
(A)Distribution of national data reporting formsAfter completion of the adjustment to the national data reporting forms under paragraph (3)(B), the Director shall submit the national data reporting forms along with instructions to—
(i)the heads of the relevant components of the Department of Health and Human Services, the Department of Justice, and the Department of the Treasury, and such other Federal entities as may be appropriate; and
(ii)the Governor’s office of each State for collection from all relevant State entities of data, including health care, social services, and law enforcement data.
(B)Data collection grants
(i)AuthorizationThe Director is authorized to award grants to States to improve data collection activities relating to elder abuse, neglect, and exploitation.
(ii)ApplicationTo be eligible to receive a grant under this subparagraph, a State shall submit to the Director an application at such time, in such manner, and containing such information as the Director may require.
(iii)RequirementsEach State receiving a grant under this subparagraph for a fiscal year is required to report data for the calendar year that begins during that fiscal year, using the national data reporting forms described in subparagraph (A).
(iv)Funding
(I)First yearFor the first fiscal year in which a State receives grant funds under this subsection, the Secretary shall initially distribute 50 percent of such funds. The Secretary shall distribute the remaining funds at the end of the calendar year that begins during that fiscal year, if the Secretary determines that the State has properly reported data required under this subsection for the calendar year.
(II)Subsequent yearsExcept as provided in subclause (I), the Secretary shall distribute grant funds to a State under this subsection for a fiscal year if the Secretary determines that the State properly reported data required under this subsection for the calendar year that ends during that fiscal year.
(C)Required informationEach report submitted under this paragraph shall—
(i)indicate the State and year in which each event occurred; and
(ii)identify—
(I)the total number of events that occurred in each State during the year; and
(II)the type of each event.
(5)ReportNot later than 1 year after the date of enactment of the Elder Justice Act and annually thereafter, the Secretary shall prepare and submit to the appropriate committees of Congress, including to the Special Committee on Aging and the Finance Committee of the Senate, a report regarding activities conducted under this section.
(6)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection—
(A)$10,000,000 for fiscal year 2007;
(B)$30,000,000 for fiscal year 2008; and
(C)$100,000,000 for each of fiscal years 2009 through 2013.
2222.Enhancing research and training and strengthening services, systems, and prevention
(a)General grants and centers of excellence
(1)General grantsThe Secretary may award grants to eligible entities for the prevention, detection, assessment, and treatment of, intervention in, investigation of, and prosecution of elder abuse, neglect, and exploitation including—
(A)physical, psychological, and emotional abuse and neglect by family and other in-home caregivers;
(B)physical, psychological, and emotional abuse and neglect of residents in institutional and other residential care facilities;
(C)elder sexual abuse;
(D)domestic violence in later life;
(E)financial fraud and exploitation; and
(F)self-neglect.
(2)Centers of Excellence
(A)Grants authorizedThe Secretary, through the Director of the National Institute on Aging, and after consultation with the Director of the Centers for Disease Control and Prevention, the Director of the Office of Elder Justice in the Department of Health and Human Services, the Director of the Office of Elder Justice in the Department of Justice, and the members of the advisory board established under section 2213, may award grants to institutions of higher education and other appropriate entities to establish 5 Centers of Excellence nationwide that shall specialize in research, clinical practice, and training relating to elder abuse, neglect, and exploitation.
(B)Authorized activitiesThe Centers of Excellence established with funds provided under subparagraph (A) shall conduct the following activities:
(i)Examine potential issues relating to the protection of elders who are the subjects of research on elder abuse, neglect, and exploitation and provide guidance to other elder abuse, neglect, or exploitation researchers regarding human subjects, protections, and the institutional or peer review boards at research institutions.
(ii)After consultation with the Director of the National Institute on Aging, and the Director of the Office of Human Research Protections, develop and recommend to the Secretary guidelines to assist the institutional or peer review boards in the review of research conducted under this title.
(iii)Coordinate activities, to the extent feasible, among the Centers and with other researchers of elder abuse, neglect, and exploitation and related areas, and designate 1 such Center to lead such coordination.
(C)Additional activitiesThe Centers of Excellence established under subparagraph (A) may conduct activities including the following:
(i)Carrying out a study to determine the national incidence and prevalence of elder abuse, neglect, and exploitation in all settings.
(ii)Developing uniform, validated screening tools to assist individuals, families, practitioners, institutions, and communities in detecting ongoing or potential elder abuse, neglect, and exploitation. The tools that may be developed include—
(I)a screening tool to determine whether a particular elder is at risk for becoming, or is, a victim of elder abuse, neglect, or exploitation;
(II)a screening tool to measure whether caregivers are at risk of committing elder abuse, neglect, or exploitation;
(III)a screening tool to measure whether families are at risk for elder abuse, neglect, and exploitation; and
(IV)a screening tool to assess communities, evaluating how each individual agency or system relating to elder abuse, neglect, or exploitation operates in such a community and how all of such agencies or systems communicate and operate in relationship to each other within such community.
(iii)Carrying out various types of intervention research.
(iv)Identifying steps that can be taken (and replicated) to make homes, neighborhoods, communities, and facilities safer for elders, and to enhance elders’ sense of security in all kinds of environments.
(v)Researching successful fiduciary practices and systems to enhance the well-being of persons with diminished capacity.
(D)Collaboration and access to recordsIn awarding a grant under this paragraph the Secretary shall—
(i)consider the potential for collaboration among researchers and other relevant entities, such as State agencies with statutory responsibility for adult protective services and State Long-Term Care Ombudsmen, that receive reports of elder abuse, neglect, and exploitation, but that may be restricted from participating in research as a result of State law, confidentiality requirements, or other provisions; and
(ii)require that each institution of higher education desiring a grant under this subsection ensure that the researchers working at such institution will have access to records necessary to conduct research in accordance with this paragraph.
(3)Authorization of appropriationsThere are authorized to be appropriated for the purpose of carrying out paragraphs (1) and (2) of this subsection—
(A)$12,000,000 for fiscal year 2007;
(B)$20,000,000 for fiscal year 2008; and
(C)$25,000,000 for each of fiscal years 2009 through 2013.
(b)Safe haven and legal advocacy grants
(1)Safe haven grants
(A)Grants authorizedThe Secretary may award grants to 6 diverse communities to examine various types of elder shelters (in this paragraph referred to as safe havens) and to test various models for establishing safe havens at home or elsewhere.
(B)Authorized activitiesGrant funds awarded pursuant to subparagraph (A) shall be used to establish safe havens that—
(i)provide a comprehensive, culturally sensitive, and multidisciplinary team response to allegations of elder abuse, neglect, or exploitation;
(ii)provide a dedicated, elder-friendly setting;
(iii)have the capacity to meet the needs of elders for care; and
(iv)provide various services including—
(I)nursing and forensic evaluation;
(II)therapeutic intervention;
(III)victim support and advocacy; and
(IV)case review and assistance to make the elder safer at home or to find appropriate placement in safer environments, including shelters, and, in some circumstances, long-term care facilities, other residential care facilities, and hospitals.
(2)Legal advocacy grants
(A)Grants authorizedThe Secretary, after consultation with the Attorney General, may award grants—
(i)to study the need for community resources in order to provide assistance for legal and related services for victims of elder abuse, neglect, or exploitation; and
(ii)to provide assistance for such services by awarding grants for demonstration projects in diverse communities.
(B)Authorized activitiesGrant funds awarded pursuant to subparagraph (A) shall be used to provide—
(i)court-appointed advocates;
(ii)authorized fiduciaries, including public guardians;
(iii)monitoring and oversight of fiduciaries;
(iv)legal services; and
(v)such other services as the Secretary, after consultation with the Attorney General, determines appropriate.
(3)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection—
(A)$3,000,000 for fiscal year 2007;
(B)$4,000,000 for fiscal year 2008; and
(C)$5,000,000 for each of fiscal years 2009 through 2013.
(c)Grants to enhance volunteer services
(1)GrantsThe Secretary, after consultation with the Attorney General, may award grants to nonprofit organizations and faith-based organizations to encourage such organizations to establish or continue volunteer programs that focus on the issues of elder abuse, neglect, and exploitation, or that provide related services.
(2)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection—
(A)$1,500,000 for fiscal year 2007;
(B)$2,000,000 for fiscal year 2008; and
(C)$2,500,000 for each of fiscal years 2009 through 2013.
(d)multidisciplinary efforts
(1)Grants
(A)In generalThe Secretary may award grants to fund various multidisciplinary elder justice activities, including the following:
(i)Supporting and studying team approaches for bringing a coordinated multidisciplinary or interdisciplinary response to elder abuse, neglect, and exploitation, including a response from individuals in social service, health care, public safety, and legal disciplines.
(ii)Establishing State coordinating councils modeled after the national Elder Justice Coordinating Council established under section 2212. Such State coordinating councils shall identify the individual States’ needs and provide the national Elder Justice Coordinating Council with information and recommendations relating to State efforts to combat elder abuse, neglect, and exploitation.
(iii)Providing training, technical assistance, and other methods of support to groups carrying out multidisciplinary efforts at the State level (referred to in some States as State Working Groups).
(iv)Broadening and studying various models for elder fatality and serious injury review teams, to make recommendations about their composition, protocols, functions, timing, roles, and responsibilities, with a goal of producing models and information that will allow for replication based on the needs of other States and communities.
(v)Carrying out such other interdisciplinary or multidisciplinary efforts as the Secretary determines to be appropriate.
(B)Authorization of appropriationsThere are authorized to be appropriated to carry out this paragraph, $5,000,000 for each of fiscal years 2007 through 2013.
(2)Interdisciplinary study
(A)In generalThe Director of the Centers for Disease Control and Prevention, after consultation with the Director of the Office of Elder Justice in the Department of Health and Human Services and the Director of the Office of Elder Justice in the Department of Justice, shall conduct an intensive interdisciplinary study of entities that conduct elder justice activities in several different communities, examining how the entities address elder abuse, neglect, and exploitation issues (such as an assessment of various types of health care and social service providers, public safety agencies, law enforcement agencies, prosecutor offices, and the judiciary).
(B)GoalThe goals of the study described in subparagraph (A) include—
(i)making an assessment of the functioning and effectiveness of each entity in a community that conducts elder justice activities, and the interdisciplinary communications and collaborations among such entities; and
(ii)developing a procedure for communities to conduct a self-assessment to assist them in identifying the manner in which the entities described in clause (i) in such communities respond to elder justice issues, the needs of such communities relating to elder justice issues, and ways to improve the response systems of such communities for elder abuse, neglect, and exploitation.
(C)Authorization of appropriationsThere are authorized to be appropriated to carry out this paragraph—
(i)$2,500,000 for fiscal year 2007;
(ii)$3,000,000 for fiscal year 2008; and
(iii)$3,500,000 for each of fiscal years 2009 through 2013.
(e)Training grants
(1)Grants authorizedThe Secretary may award grants to groups representing the targeted disciplines described in paragraph (2)(B) to train individuals with respect to issues of elder abuse, neglect, and exploitation.
(2)Authorized activities
(A)In generalGrant funds awarded under paragraph (1) shall be used for training within a discipline as well as cross-training activities that permit individuals in multiple disciplines to train together, fostering communication, coordinating efforts, and ensuring collaboration.
(B)Targeted disciplinesGroups representing disciplines that will be targeted for training through grants awarded under paragraph (1) include—
(i)physicians, including geriatricians, medical residents, interns, and fellows;
(ii)nurses and nurse’s aides, including geriatric nurse practitioners, directors of nursing, and Sexual Abuse Nurse Examiners (SANE) nurses;
(iii)social workers;
(iv)public health and safety professionals, including Emergency Medical Services professionals;
(v)therapists, including creative arts, occupational, speech, and physical therapists;
(vi)State surveyors of nursing facilities and other long-term care facilities;
(vii)staff of long-term care facilities or hospitals;
(viii)coroners and funeral home operators;
(ix)Federal, State, and local offices with responsibility for elder justice or long-term care matters;
(x)employees or contractors of State and local agencies with responsibility for training persons who provide adult protective services;
(xi)State Long-Term Care Ombudsmen;
(xii)victim advocates and advocates for elders and individuals with disabilities;
(xiii)individuals involved in volunteer organizations (including faith-based organizations) who are involved in issues of elder abuse, neglect, and exploitation;
(xiv)police officers, sheriffs, detectives, firefighters, Federal and State investigators, public safety officers, and corrections personnel;
(xv)Federal, State, and local prosecutors, attorneys in private practice involved in elder justice issues, judges, and court employees;
(xvi)federally recognized partnerships of elders, sheriff departments, and the American Association of Retired Persons (commonly referred to as TRIADs);
(xvii)elder service officers;
(xviii)individuals who work with the public, including bank personnel, postal workers, utility workers, providers of home-delivered meals, and others who may work with elders;
(xix)students in professional and paraprofessional schools, internships, fellowships, and other training programs in a relevant profession;
(xx)fiduciaries, including guardians, conservators, and agents under powers of attorney; and
(xxi)staff and volunteers of domestic violence and child abuse and neglect programs.
(3)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection—
(A)$10,000,000 for fiscal year 2007;
(B)$15,000,000 for fiscal year 2008; and
(C)$20,000,000 for each of fiscal years 2009 through 2013.
(f)Increasing the number of health care professionals with geriatric training
(1)Increasing the number of health care professionals with geriatric training
(A)In generalThe Secretary shall establish programs to increase—
(i)the number of health care professionals (including physicians, nurses, nursing personnel, social workers, and therapists) and students in the health care professions, who receive education and training related to geriatrics; and
(ii)the number of such professionals who provide health care related to geriatrics.
(B)Inclusion of geriatric services as part of obligated service under the public health service actFor purposes of applying sections 338B and 338C of the Public Health Service Act (42 U.S.C. 254l, 254m), the term obligated service shall include any period during which an individual who has entered into a written contract with the Secretary under such section 338B (42 U.S.C. 254l) is enrolled and participating in an accredited (as determined by the Secretary) educational program that provides geriatric training. Upon the completion of such training, the individual, after consultation with the Secretary, shall provide geriatric services as appropriate during the remainder of the period of obligated service of such individual.
(2)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection—
(A)$2,500,000 for fiscal year 2007; and
(B)$3,500,000 for each of fiscal years 2008 through 2013.
(g)Dementia training grants
(1)Grants authorizedThe Secretary may award grants to eligible entities to provide training within the health and social science disciplines, as well as cross-training activities that permit individuals in multiple such disciplines to train together, to foster communication, coordinate efforts, and ensure collaboration on best practices in caring for individuals with dementia.
(2)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection $5,000,000 for each of fiscal years 2007 through 2013.
(h)Special needs grants
(1)Grants authorizedThe Secretary may award grants to eligible entities to identify, address, and make recommendations on meeting the special needs of underserved populations of elders.
(2)Populations includedThe grant funds awarded pursuant to paragraph (1) shall be used to fund programs including the following:
(A)Rural settingsPrograms designed to meet the needs of elders living in rural locations, including the needs of their informal caregivers and fiduciaries. The programs shall include—
(i)strategies to decrease isolation;
(ii)training for informal caregivers and fiduciaries;
(iii)activities involving collaboration between the entities and local secondary schools and institutions of higher education to offer classes for credit, focusing on training individuals to work with elders and caregivers;
(iv)training for volunteers to serve in rural communities; and
(v)strategies on the use of advance planning to avoid the need for a guardian or other fiduciary.
(B)Minority populationsPrograms designed to meet the needs of elders in minority populations, including culturally and linguistically appropriate programs.
(C)Indian tribesPrograms designed to provide necessary services to elders who are members of Indian tribes, including successful programs in elder abuse, neglect, and exploitation prevention and treatment that target Indian populations. The entities carrying out the programs shall deliver services and distribute educational information on elder abuse, neglect, and exploitation to Indian tribes and other policymakers, health and social service providers, law enforcement, and researchers with a particular interest in elders who are members of Indian tribes.
(3)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection $7,500,000 for each of fiscal years 2007 through 2013.
(i)Public awareness grants
(1)Grants authorizedThe Secretary and the Attorney General, after consultation with the advisory board established under section 2213 and the coordinating council established under section 2212, shall jointly award 1 grant to a national organization, or 1 or more grants to eligible entities, to conduct a national multimedia campaign designed to raise awareness about elder abuse, neglect, and exploitation.
(2)Authorized activitiesGrant funds awarded under paragraph (1) shall be used for activities including the following:
(A)Raising public awareness regarding financial schemes that target elders.
(B)Pilot testing the effectiveness of various types of multimedia campaigns in raising awareness about—
(i)the types of elder abuse, neglect, and exploitation;
(ii)steps to take if an individual suspects elder abuse, neglect, or exploitation has occurred; and
(iii)ways to prevent elder abuse, neglect, or exploitation.
(3)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection $5,000,000 for each of fiscal years 2007 through 2013.
(j)Elder justice innovation fund
(1)In generalThe Secretary and the Attorney General are authorized to jointly award grants to individuals or entities working in the elder justice field or related fields for research, a demonstration project, development or implementation of a promising program or practice, or another innovative effort related to the identification or prevention of elder abuse, neglect, or exploitation that might not otherwise be funded or pursued in the absence of a grant under this subsection.
(2)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection $5,000,000 for each of fiscal years 2007 through 2013.
2223.Studies
(a)Roles of entities responding to elder abuse, neglect, and Exploitation
(1)In generalThe Secretary and the Attorney General shall jointly sponsor or conduct a study of the roles and responsibilities of Government and Government-funded entities responsible for responding to, investigating, and taking other actions in response to reports of elder abuse, neglect, and exploitation including—
(A)State and local agencies with the responsibility for adult protective services;
(B)the State Long-Term Care Ombudsmen;
(C)law enforcement (including prosecutors);
(D)fiduciaries;
(E)judges and other court personnel; and
(F)such other social and protective service, advocacy, and protection organizations as the Secretary and the Attorney General determine to be appropriate.
(2)GoalsThe goals of the study authorized in paragraph (1) (which may be conducted in distinct sections, if there is overall coordination) are—
(A)to identify gaps in the detection of, investigation of, and intervention in elder abuse, neglect, and exploitation;
(B)to improve the response to elder abuse, neglect, and exploitation; and
(C)to reduce elder victimization and its consequences by assessing and improving the systems created to address reports of elder abuse, neglect, and exploitation.
(3)Authorized activitiesIn conducting the study authorized in paragraph (1), the Director shall—
(A)conduct an evaluation of—
(i)how the social and protective service, advocacy, protection, judicial, and law enforcement entities and systems are operating;
(ii)the interplay and allocation of responsibilities among those entities;
(iii)how that allocation differs from community to community and State to State; and
(iv)how those differences impact the population intended to be protected by the entities and systems;
(B)make recommendations on how to clarify the roles (at the Federal level) of entities such as State agencies with responsibility for adult protective services, the State Long-Term Care Ombudsmen, and other protection and advocacy entities to enhance efficiency, eliminate gaps in service, and identify conflicting mandates and duplication of efforts; and
(C)evaluate how various communities delineate the roles and responsibilities of the types of entities described in subparagraph (A) in order to identify and recommend effective models and methods to duplicate the delineation efforts (such as duplication through memoranda of understanding).
(4)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection $2,000,000 for each of fiscal years 2007 through 2013.
(b)Family elder abuse, neglect, and Exploitation study
(1)In generalThe Director of the Centers for Disease Control and Prevention (in this subsection referred to as the Director), after consultation with the Director of the Office of Elder Justice in the Department of Health and Human Services and the Director of the Office of Elder Justice in the Department of Justice, shall conduct a study to determine the best method to address elder abuse, neglect, and exploitation from a public health perspective, including examining methods to reduce elder abuse, neglect, and exploitation committed by family members.
(2)CollaborationThe Director, in carrying out activities under this subsection, shall collaborate with the Director of the National Institute on Aging, the Director of the Office of Elder Justice in the Department of Health and Human Services, the Director of the Office of Elder Justice in the Department of Justice, the heads of State agencies with responsibility for adult protective services, and the heads of such other entities as the Director determines appropriate.
(3)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection—
(A)$1,500,000 for fiscal year 2007; and
(B)$2,000,000 for each of fiscal years 2008 through 2013.
2224.Forensic markers, methodologies, and training
(a)Forensic centers
(1)GrantsThe Secretary shall make grants to appropriate entities to establish and operate stationary and mobile forensic centers, to develop forensic expertise regarding, and provide services relating to, elder abuse, neglect, and exploitation.
(2)Coordination among forensic centers and centers of excellenceThe entities establishing and operating the forensic centers shall coordinate activities on an ongoing basis with the Centers of Excellence described in section 2222(b)(1). Such coordination shall include ongoing communication among the entities and the Centers of Excellence. The entities shall adhere to procedures and mechanisms developed by the Secretary, including procedures and mechanisms relating to the sharing of data.
(3)Stationary forensic centersThe Secretary shall make 4 of the grants described in paragraph (1) to institutions of higher education with demonstrated expertise in forensics or commitment to preventing or treating elder abuse, neglect, or exploitation, to establish and operate stationary forensic centers. The Secretary shall make at least 2 of the 4 grants to an entity operating a Center of Excellence described in section 2222(b)(1) at an institution of higher education.
(4)Mobile centersThe Secretary shall make 6 of the grants described in paragraph (1) to appropriate entities to establish and operate mobile forensic centers.
(5)Use of funds
(A)Development of forensic markers and methodologiesAn entity that receives a grant under this subsection shall use funds made available through the grant to assist in the determination of whether abuse or neglect occurred, or a crime was committed, and to conduct research to describe and disseminate information on—
(i)forensic markers that indicate a case in which elder abuse, neglect, or exploitation may have occurred; and
(ii)methodologies for determining, in such a case, when and how health care, emergency service, social and protective service, and legal service providers should intervene and when the providers should report the case to law enforcement authorities.
(B)ApplicationsAn entity that receives a grant under this subsection shall use funds made available through the grant to develop forensic expertise regarding elder abuse, neglect, and exploitation, in order to provide medical and forensic evaluation, therapeutic intervention, victim support and advocacy, case review, and case tracking.
(C)Collection of evidenceAn entity operating a Center of Excellence described in section 2222(b)(1) that receives a grant under this subsection shall use funds made available through the grant to develop the capacity to collect forensic evidence, including collecting forensic evidence relating to a potential determination of elder abuse, neglect, or exploitation.
(6)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection—
(A)$4,000,000 for fiscal year 2007;
(B)$6,000,000 for fiscal year 2008; and
(C)$8,000,000 for each of fiscal years 2009 through 2013.
(b)Training To develop expertise in geriatric forensics
(1)Fellowship programs
(A)In generalThe Secretary shall award fellowships to eligible individuals, to enable the individuals to obtain training through a standard forensic science training program.
(B)Eligible individualsTo be eligible to receive a fellowship under this paragraph, an individual shall be a physician who—
(i)is board certified or board eligible in internal medicine or family practice;
(ii)has completed a program in geriatrics that meets such criteria as the Secretary may prescribe; and
(iii)has entered into an agreement with the Secretary to provide the team training described in subparagraph (C), after receiving the training described in subparagraph (A).
(C)Team trainingAn individual who receives a fellowship under this paragraph shall provide training in forensic geriatrics to interdisciplinary teams of health care professionals.
(2)Additional programsIn addition to the fellowships awarded under paragraph (1), the Secretary shall establish programs, and make grants to carry out such programs, that are designed to provide forensic training to experienced geriatricians.
(3)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection $5,000,000 for each of fiscal years 2007 through 2013.
CIncreasing security, quality, and consumer information for Long-Term care
1Increasing security for Long-Term care
2231.Reporting to law enforcement of crimes occurring in federally funded Long-Term care facilities
(a)Reporting requirement
(1)In generalEach individual who is an owner, operator, employee, manager, agent, or contractor of a long-term care facility that is described in subsection (b)(1) shall report to 1 or more law enforcement entities for the jurisdiction in which the facility is located any reasonable suspicion of a crime (as defined by the law of the applicable political subdivision) against any person who is a resident of or receiving care from the facility.
(2)TimingIf the events that cause the suspicion—
(A)result in serious bodily injury, the individual shall report the suspicion immediately; and
(B)do not result in serious bodily injury, the individual shall report the suspicion not later than 24 hours after forming the suspicion.
(b)Long-term care facility described
(1)Long-term care facilityA long-term care facility is described in this paragraph if such facility will receive at least $10,000 in Federal funds during a year.
(2)NotificationIn the case of a long-term facility described in paragraph (1), the owner or operator shall annually notify each individual described in subsection (a)(1) of the obligation to comply with subsection(a).
(c)Penalty
(1)In generalIf an individual described in subsection (a)(1) violates subsection (a)—
(A)the individual shall be fined not more than $200,000 or subject to a civil money penalty of not more than $200,000; or
(B)the Secretary shall classify the individual as an excluded individual for a period of not more than 3 years.
(2)Increased harmIf an individual described in subsection (a)(1) violates subsection (a), and the violation exacerbates the harm to the victim of the crime or results in harm to another person—
(A)the individual shall be fined not more than $300,000 or subject to a civil money penalty of not more than $300,000; and
(B)the Secretary shall classify the individual as an excluded individual for a period of not more than 3 years.
(3)Excluded individualDuring any period for which an individual is classified as an excluded individual under this paragraph, an entity that employs the individual shall be ineligible to receive Federal funds.
(4)Extenuating circumstancesThe Secretary may take into account the financial burden on providers with underserved populations in determining the penalty.
(d)RegulationsThe Secretary, after consulting with the Attorney General, shall issue regulations to carry out this section.
2Improving the quality of Long-Term care
2241.Grants and incentives to enhance Long-Term care staffing
(a)General authorityThe Administrator of the Centers for Medicare & Medicaid Services (in this section referred to as the Administrator) shall carry out activities, including activities described in subsections (b) and (c), to provide incentives for individuals to train for, seek, and maintain employment providing direct care in a long-term care facility.
(b)Specific programs To enhance training, recruitment, and retention of staff
(1)Coordination with other programs to recruit and train Long-Term care staffThe Administrator shall coordinate activities with the Secretary of Labor and the Assistant Secretary for the Administration for Children and Families, in order to provide incentives to participants in programs carried out under section 403(a)(5) and part A of title IV to train for and seek employment providing direct care in a long-term care facility.
(2)Career ladders and wage or benefit increases to increase staffing in Long-Term care facilities
(A)In generalThe Administrator shall make grants to eligible entities to carry out programs through which the entities—
(i)offer, to employees who provide direct care in a long-term care facility, continuing training and varying levels of certification, based on observed clinical care practices and the amount of time the employees spend providing direct care; and
(ii)provide, or make arrangements with employers to provide, bonuses or other increased compensation or benefits to employees who achieve certification under such a program.
(B)ApplicationTo be eligible to receive a grant under this paragraph, an entity shall submit an application to the Administrator at such time, in such manner, and containing such information as the Administrator may require.
(c)Specific programs To improve management practices
(1)In generalThe Administrator shall make grants to eligible organizations to enable the organizations to provide training and technical assistance to eligible persons (including administrators, directors of nursing, staff developers, and charge nurses) who establish or implement management practices for long-term care facilities.
(2)Use of fundsAn organization that receives a grant under paragraph (1) shall use funds made available through the grant—
(A)to provide training and technical assistance regarding management practices for employees that provide direct care in a long-term care facility and that are demonstrated to promote retention of those employees, such as—
(i)the establishment of basic human resource policies that reward high performance, including policies that provide for improved wages and benefits on the basis of job reviews;
(ii)the establishment of motivational and thoughtful work organization practices;
(iii)the creation of a workplace culture that respects and values caregivers and their needs;
(iv)the promotion of a workplace culture that respects the rights of residents of a long-term care facility and results in improved care for the residents; and
(v)the establishment of other programs that promote the provision of high quality care, such as a continuing education program that provides additional hours of training, including on-the-job training, for employees who are certified nurse aides; or
(B)to disseminate training materials for the training described in subparagraph (A), and to provide the materials to the National Elder Justice Library established in section 2221(a)(4), so that the materials are available to other providers of such training.
(3)ApplicationTo be eligible to receive a grant under this subsection, an organization shall submit an application to the Administrator at such time, in such manner, and containing such information as the Administrator may require.
(d)Evaluating programsAfter the first programs developed under this section have been completed, the Administrator shall evaluate the outcomes of such programs in determining which future applications to fund.
(e)Accountability measuresThe Administrator shall develop accountability measures to ensure that funds made available under this section benefit the staff who are the intended beneficiaries of the programs provided under this section, to promote increases in the number of staff and stability in the long-term care workforce.
(f)Compliance with applicable lawsIn order to receive funds under this section, an eligible entity shall comply with all applicable laws, regulations, and guidelines.
(g)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2007 through 2013.
2242.Collaborative efforts to enhance communication on promoting quality of and preventing abuse and neglect in Long-Term care
(a)In generalThe Director of the Agency for Healthcare Research and Quality (in this section referred to as the Director), after consultation with the Attorney General, may establish pilot projects to improve long-term care. In carrying out the projects, the Director shall make grants to eligible partnerships to develop collaborative and innovative approaches to improve the quality of, including preventing abuse and neglect in, long-term care.
(b)Eligible partnershipsTo be eligible to receive a grant under this section, a partnership shall be a multidisciplinary community partnership, such as a partnership consisting of representatives in a community of nursing facility providers, advocates for residents of long-term care facilities, State Long-Term Care Ombudsmen, surveyors, the State agency with responsibility for adult protective services, the State agency with responsibility for licensing long-term care facilities, law enforcement agencies, courts, family councils, residents, certified nurse aides, registered nurses, physicians, and other appropriate entities and individuals.
(c)ApplicationTo be eligible to receive a grant under this section, a partnership shall submit an application to the Director at such time, in such manner, and containing such information as the Director may require.
(d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $2,500,000 for each of fiscal years 2007 through 2013.
2243.Collaborative efforts to develop consensus around the management of certain quality-related factors
(a)In generalThe Director of the Agency for Healthcare Research and Quality (in this section referred to as the Director), after consultation with the Attorney General and the Advisory Board established under section 2213, shall make grants to eligible entities to establish multidisciplinary panels to address, and develop consensus on, subjects relating to improving the quality of long-term care. The Director shall make a limited number of such grants, including at least 1 grant for the establishment of such a panel to address, and develop consensus on, methods of managing resident-to-resident abuse in long-term care.
(b)Use of fundsAn entity that receives a grant under this section shall—
(1)establish a multidisciplinary panel to address a specific subject; and
(2)ensure that the panel uses the funds made available through the grant to establish a goal with respect to the subject, examine relevant research and data, identify best practices with respect to the subject, determine the best way to carry out those best practices in a practical and feasible manner, and determine an effective manner of distributing information on the subject.
(c)ApplicationTo be eligible to receive a grant under this section, an entity shall submit an application to the Director at such time, in such manner, and containing such information as the Director may require.
(d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $2,000,000 for each of fiscal years 2007 through 2013.
3Increasing consumer information about Long-Term care
2251.Long-Term care consumer clearinghouse
(a)In generalThe Director of the Office of Elder Justice in the Department of Health and Human Services, in coordination with the Director of the Agency for Healthcare Research and Quality and the Administrator of the Centers for Medicare & Medicaid Services, shall establish a long-term care consumer clearinghouse in the Department of Health and Human Services.
(b)InformationThe clearinghouse shall be established as part of the Elder Justice Resource Center established under section 2221 and shall provide comprehensive detailed information, in a consumer-friendly form, to consumers about choices relating to long-term care providers, such as information (including links to Web sites and other resources that provide information) about—
(1)obtaining the services of, and employing, caregivers who provide long-term care at an individual’s home; and
(2)options for residential long-term care, such as—
(A)
(i)the type of care provided by nursing facilities; and
(ii)the type of care provided by group homes and other residential long-term care facilities that are not nursing facilities;
(B)the benefits available through the programs carried out under titles XVIII and XIX of the Social Security Act (42 U.S.C. 1395 et seq.; 1396 et seq.); and
(C)the care available through specific long-term care facilities, including data on the satisfaction level of residents, and families of residents, of the facilities.
(c)ProvidersIn providing information on long-term care providers under this section, the clearinghouse shall provide information (from States and other sources) on assisted living facilities, board and care facilities, congregate care facilities, home health care providers, and other long-term care providers.
(d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section—
(1)$2,000,000 for fiscal year 2007;
(2)$3,000,000 for fiscal year 2008; and
(3)$4,000,000 for each of fiscal years 2009 through 2013.
2252.Consumer information about the continuum of residential Long-Term care facilities
(a)Study
(1)In generalThe Director of the Agency for Healthcare Research and Quality, after consultation with the Director of the Office of Elder Justice in the Department of Health and Human Services and the Director of the Office of Elder Justice in the Department of Justice, shall, directly or through a grant, conduct a study on consumer concerns relating to residential long-term care facilities other than nursing facilities.
(2)Specific topicsThe entity conducting the study shall—
(A)develop definitions for classes of the residential long-term care facilities described in paragraph (1); and
(B)collect information on the prices of, level of services provided by, oversight and enforcement provisions of, and admission and discharge criteria of the facilities.
(b)ReportThe Director of the Agency for Healthcare Research and Quality shall prepare a report containing the results of the study and, not later than the date that is 2 years after the date of enactment of the Elder Justice Act, submit the report to the Elder Justice Coordinating Council established under section 2212, the Committee on Ways and Means of the House of Representatives, and the Special Committee on Aging of the Senate.
(c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $3,000,000 for each of fiscal years 2007 through 2013.
DMiscellaneous provisions
2261.Evaluations
(a)Grants
(1)In generalIn making a grant under a provision of this title, the granting authority shall—
(A)require the recipient of the grant to—
(i)reserve a portion of the funds made available through the grant; and
(ii)use the reserved funds to conduct an evaluation of the other activities carried out through the grant; or
(B)
(i)reserve a portion of the funds available for the grant; and
(ii)use the reserved funds to provide assistance to an eligible entity to conduct an evaluation of the activities carried out through the grant.
(2)Use of fundsA recipient of a grant described in paragraph (1)(A), or assistance described in paragraph (1)(B)(ii), shall use the funds made available through the grant, or the assistance, respectively, to conduct a validated evaluation of the effectiveness of the activities described in subparagraph (A) or (B), respectively, of paragraph (1).
(3)Applications
(A)Submission
(i)Grants for projects containing evaluationsTo be eligible to receive a grant for which the granting authority requires the reservation described in paragraph (1)(A)(i), an entity shall include a proposal for the evaluation in the application submitted for the grant.
(ii)Assistance for evaluationsTo be eligible to receive assistance under paragraph (1)(B)(ii), an entity shall submit an application to the granting authority at such time, in such manner, and containing such information as the granting authority may require, including a proposal for the evaluation.
(B)Review and assistanceAn employee of the National Institute on Aging and a private expert with expertise in evaluation methodology shall review each proposal described in clause (i) or (ii) of subparagraph (A), and determine whether the methodology described in the proposal is adequate to gather meaningful information. If the employee and expert determine that the methodology is inadequate, the employee and expert shall recommend that the granting authority deny the application for the grant described in subparagraph (A)(i), or the assistance described in subparagraph (B)(ii), as appropriate, or make recommendations for how the application should be amended. If the granting authority denies the application on the basis of the proposal, the granting authority shall inform the applicant why the application was denied, and offer assistance to the applicant in modifying the proposal.
(b)Other grantsThe granting authority shall make grants to appropriate entities to conduct validated evaluations of activities to reduce elder abuse, neglect, and exploitation that are not funded under this title.
(c)Condition of participationAs a condition of participation in any grant under this title, individuals, facilities, and other entities shall agree to be subject to sections 3729 through 3733 of title 31, United States Code, and other applicable laws.
2262.Human subject research
(a)In generalFor purposes of the application of subpart A of part 46 of title 45, Code of Federal Regulations, to research conducted under this title, the term legally authorized representative means, unless otherwise provided by law, the individual, or judicial or other body authorized under the applicable law to consent to medical treatment on behalf of another person.
(b)GuidelinesThe Secretary, through the Director of the National Institute on Aging, after consultation with the Director of the Office for Human Research Protections, shall promulgate guidelines to assist researchers working in the area of elder abuse, neglect, and exploitation, with issues relating to human subject protections.
2263.RegulationsThe Secretary may issue such regulations as may be necessary to carry out this title.
2264.Rule of constructionNothing in this title shall be construed to interfere with or abridge an elder’s right to practice his or her religion through reliance on prayer alone for healing when this choice—
(1)is contemporaneously expressed, either orally or in writing, with respect to a specific illness or injury which the elder has at the time of the decision by an elder who is competent at the time of the decision;
(2)is previously set forth in a living will, health care proxy, or other advance directive document that is validly executed and applied under State law; or
(3)may be unambiguously deduced from the elder’s life history.
2265.Authorization of appropriationThere are authorized to be appropriated to carry out this subtitle $7,000,000 for each of fiscal years 2007 through 2013..
102.Supporting the long-Term care ombudsman program
(a)Supporting the long-Term care ombudsman program
(1)In generalSection 712(h) of the Older Americans Act of 1965 (42 U.S.C. 3058g(h)) is amended—
(A)in paragraph (8), by striking ; and at the end and inserting a semicolon;
(B)in paragraph (9), by striking the period at the end and inserting ; and; and
(C)by adding at the end the following new paragraph:

(10)make grants, in consultation with the Director of the Office of Elder Justice in the Department of Health and Human Services and the Director of the Office of Elder Justice in the Department of Justice, to eligible entities with relevant expertise and experience to conduct evaluations and pilot studies relating to various programs and methods carried out by the Office of the State Long-Term Care Ombudsman or a local Ombudsman entity under section 307(a)(9) or this chapter, or to provide support (such as an ombudsman resource center)..
(2)Authorization of appropriationsThere are authorized to be appropriated to carry out the amendments made by this subsection—
(A)$5,000,000 in fiscal year 2007;
(B)$7,500,000 in fiscal year 2008; and
(C)$10,000,000 in each of fiscal years 2009 through 2013.
(b)Ombudsman training programs
(1)In generalThe Secretary of Health and Human Services (in this Act referred to as the Secretary) shall establish programs to provide and improve ombudsman training with respect to elder abuse, neglect, and exploitation for national organizations and for State Long-Term Care Ombudsman programs.
(2)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection $10,000,000 for each of fiscal years 2007 through 2013.
103.Adult protective services functions and grant programs
Part A of title XI of the Social Security Act (42 U.S.C. 1301 et seq.) is amended by adding at the end the following new section:

1150A.Adult protective services functions
(a)Functions
(1)In generalThe Secretary shall ensure that the Department of Health and Human Services—
(A)provides funding authorized by this title to State and local adult protective services offices that investigate reports of the abuse, neglect, and exploitation of elders;
(B)collects and disseminates data annually relating to the abuse, exploitation, and neglect of elders in coordination with the Bureau of Justice Statistics of the Office of Justice Programs of the Department of Justice efforts to collect national data under section 2221;
(C)develops and disseminates information on best practices regarding, and provides training on, carrying out adult protective services;
(D)in conjunction with the necessary experts, conducts research related to the provision of adult protective services; and
(E)provides technical assistance to States and other entities that provide or fund the provision of adult protective services, including through grants made under subsections (b) and (c).
(2)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection—
(A)$2,000,000 for fiscal year 2007; and
(B)$3,000,000 for each of fiscal years 2008 through 2013.
(b)Grant program
(1)EstablishmentThere is established an adult protective services grant program under which the Secretary shall annually award grants to States in the amounts calculated under paragraph (2) for the purposes of enhancing adult protective services provided by States and local units of government.
(2)Amount of payment
(A)In generalSubject to subparagraphs (B) and (C), with respect to a fiscal year, each State shall be paid an amount equal to the product of—
(i)the amount appropriated for the year under paragraph (5); and
(ii)the ratio (expressed as a percentage) of—
(I)the total number of elders who reside in the State, to
(II)the total number of elders who reside in the United States.
(B)Guaranteed minimum payment amount
(i)50 statesSubject to clause (ii), if the amount determined under subparagraph (A) for a State for a year is less than 0.75 percent of the amount appropriated under paragraph (5), the Secretary shall increase such determined amount so that the total amount paid under this subsection to the State for the year is equal to 0.75 percent of the amount so appropriated.
(ii)TerritoriesIn the case of a State other than 1 of the 50 States, clause (i) shall be applied as if each reference to 0.75 were a reference to 0.1.
(C)Pro rata reductionsThe Secretary shall make such pro rata reductions to the amounts described in subparagraph (A) as are necessary to comply with the requirements of subparagraph (B).
(3)Authorized activities
(A)Adult protective servicesFunds made available pursuant to this subsection may only be used by States and local units of government to provide adult protective services and may not be used for any other purpose.
(B)Use by agencyEach State receiving funds pursuant to this subsection shall provide such funds to the agency or unit of State government having legal responsibility for providing adult protective services within the State.
(C)Supplement not supplantEach State or local unit of government shall use funds made available pursuant to this subsection to supplement and not supplant other Federal, State, and local public funds expended to provide adult protective services in the State.
(4)Reports
(A)State reportsEach State receiving funds under this subsection shall submit to the Secretary, at such time and in such manner as the Secretary may require, a report on the number of elders served by the award of grants under this subsection.
(B)Report by the secretaryNot later than October 1, 2011, the Secretary shall submit to the appropriate committees of Congress a report compiling, summarizing, and analyzing the information contained in the reports submitted under subparagraph (A) together with such recommendations for legislative or administrative action as the Secretary determines to be appropriate.
(5)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $300,000,000 for each of fiscal years 2007 through 2011..
104.Assuring safety of residents when nursing facilities close
(a)Nursing facility closure under medicaidSection 1919(c)(2) of the Social Security Act (42 U.S.C. 1396r(c)(2)) is amended by adding at the end the following new subparagraph:

(G)Notice of nursing facility closure and resident transfer plan
(i)In generalThe owner or operator of a nursing facility shall—
(I)submit to the Secretary and the State (including the State Long-Term Care Ombudsman) in which the facility is located written notification of an impending closure not later than the date that is 60 days prior to the date of such closure;
(II)include in the notice a plan for the transfer and adequate relocation of the residents prior to closure, including assurances that residents will not be transferred to facilities providing substandard care for which administrative or law enforcement action is pending; and
(III)not later than 10 days after the facility closure, submit to the Secretary and the State information identifying where residents of the closed facility were transferred and on what date.
(ii)SanctionsAny person owning a nursing facility that fails to comply with the requirements of clause (i) shall be subject to—
(I)a civil monetary penalty of up to $1,000,000;
(II)exclusion from participation in the programs under this Act (in accordance with the procedures of section 1128); and
(III)any other applicable civil monetary penalties and assessments.
(iii)ProcedureA civil monetary penalty or assessment authorized under clause (ii) shall be imposed against a person in the same manner as a civil monetary penalty, assessment, or exclusion is imposed under section 1128A..
(b)Skilled nursing facility closure under medicareSection 1819(c)(2) of the Social Security Act (42 U.S.C. 1395i–3(c)(2)) is amended by adding at the end the following new subparagraph:

(D)Notice of skilled nursing facility closure and resident transfer plan
(i)In generalThe owner or operator of a skilled nursing facility shall—
(I)submit to the Secretary and the State in which the facility is located written notification of an impending closure not later than the date that is 60 days prior to the date of such closure;
(II)include in the notice a plan for the transfer and adequate relocation of the residents prior to closure, including assurances that residents will not be transferred to facilities providing substandard care for which administrative or law enforcement action is pending; and
(III)not later than 10 days after the facility closure, submit to the Secretary and the State information identifying where residents of the closed facility were transferred and on what date.
(ii)SanctionsAny person owning a nursing facility that fails to comply with the requirements of clause (i) shall be subject to—
(I)a civil monetary penalty of up to $1,000,000;
(II)exclusion from participation in the programs under this Act (in accordance with the procedures of section 1128); and
(III)any other applicable civil monetary penalties and assessments.
(iii)ProcedureA civil monetary penalty or assessment authorized under clause (ii) shall be imposed against a person in the same manner as a civil monetary penalty, assessment, or exclusion is imposed under section 1128A..
105.National nurse aide registry
(a)Study and report
(1)In generalThe Secretary, in consultation with appropriate government agencies and private sector organizations, shall conduct a study on establishing a national nurse aide registry.
(2)Areas evaluatedThe study conducted under this subsection shall include an evaluation of—
(A)who should be included in the registry;
(B)how such a registry would comply with Federal and State privacy laws and regulations;
(C)how data would be collected for the registry;
(D)what entities and individuals would have access to the data collected;
(E)how the registry would provide appropriate information regarding violations of Federal and State law by individuals included in the registry; and
(F)how the functions of a national nurse aide registry would be coordinated with the pilot program for national and State background checks on direct patient access employees of long-term care facilities or providers established under section 307 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173) and the national criminal background check program established under section 106(c).
(3)ConsiderationsIn conducting the study and preparing the report required under this subsection, the Secretary shall take into consideration the findings and conclusions of relevant reports, including the following:
(A)The Department of Health and Human Services Office of Inspector General Report, Nurse Aide Registries: State Compliance and Practices (February 2005).
(B)The General Accounting Office (now known as the Government Accountability Office) Report, Nursing Homes: More Can Be Done to Protect Residents from Abuse (March 2002).
(C)The Department of Health and Human Services Office of the Inspector General Report, Nurse Aide Registries: Long-Term Care Facility Compliance and Practices (July 2005).
(D)The Department of Health and Human Services Health Resources and Services Administration Report, Nursing Aides, Home Health Aides, and Related Health Care Occupations—National and Local Workforce Shortages and Associated Data Needs (2004)(in particular with respect to chapter 7 & appendix F).
(E)The 2001 Report to CMS from the School of Rural Public Health, Texas A&M University, Preventing Abuse and Neglect in Nursing Homes: The Role of Nurse Aide Registries.
(4)ReportNot later than 24 months after the date of enactment of this Act, the Secretary shall submit a report to the appropriate Committees of Congress containing the findings and recommendations of the study conducted under this subsection.
(5)Funding limitationFunding for the study conducted under this subsection shall not exceed $500,000.
(b)Establishment of national nurse aide registry
(1)In generalUpon completion of the report described in subsection (a)(4), the Secretary shall take appropriate measures to establish a national nurse aide registry, taking into account the findings and recommendations contained in the report.
(2)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary for the purpose of carrying out this subsection.
106.Background checks on direct access employees of long-Term care facilities or providers
(a)Screening of skilled nursing facility and nursing facility employee applicants
(1)Medicare programSection 1819(b) of the Social Security Act (42 U.S.C. 1395i–3(b)) is amended by adding at the end the following:

(9)Screening of skilled nursing facility workers
(A)Background checks on applicantsBefore hiring a skilled nursing facility worker, a skilled nursing facility shall conduct a background check on the employee in accordance with such procedures as the Secretary shall establish.
(B)Prohibition on hiring of abusive workers
(i)In generalSubject to clause (ii), a skilled nursing facility may not knowingly employ any skilled nursing facility worker who has any disqualifying information (as defined in subparagraph (F)(ii)).
(ii)Provisional employmentA skilled nursing facility may provide for a provisional period of employment for a skilled nursing facility worker pending completion of the background check required under subparagraph (A). Such facility shall maintain direct supervision of the covered individual during the worker’s provisional period of employment.
(C)ProceduresThe procedures established by the Secretary under subparagraph (A) shall—
(i)provide a process by which a skilled nursing facility worker may appeal or dispute the accuracy of the information obtained in a background check conducted under this paragraph;
(ii)take into account the needs of skilled nursing facilities located in rural areas and skilled nursing facilities that serve a low volume of patients (as determined by the Secretary) with respect to providing supervision for provisional employees who are awaiting the results of a background check conducted under this paragraph; and
(iii)provide for the reimbursement of nursing facilities for 100 percent of the costs incurred by such facilities in complying with the requirements of this section.
(D)Immunity from liabilityA skilled nursing facility that, in denying employment for an applicant, reasonably relies upon information about such applicant provided by the criminal background check shall not be liable in any action brought by such applicant based on the employment determination resulting from the information.
(E)Civil penalty
(i)In generalA skilled nursing facility that violates the provisions of this paragraph shall be subject to a civil penalty in an amount not to exceed—
(I)for the first such violation, $2,000; and
(II)for the second and each subsequent violation within any 5-year period, $5,000.
(ii)Knowing retention of workerIn addition to any civil penalty under clause (i), a skilled nursing facility that knowingly continues to employ a skilled nursing facility worker in violation of subparagraph (A) or (B) shall be subject to a civil penalty in an amount not to exceed $5,000 for the first such violation, and $10,000 for the second and each subsequent violation within any 5-year period.
(F)DefinitionsIn this paragraph:
(i)Conviction for a relevant crimeThe term conviction for a relevant crime means any Federal or State criminal conviction for—
(I)any offense described in section 1128(a); and
(II)such other types of offenses as the Secretary may specify in regulations.
(ii)Disqualifying informationThe term disqualifying information means information about a conviction for a relevant crime or a finding of patient or resident abuse.
(iii)Skilled nursing facility workerThe term skilled nursing facility worker means any individual (other than a volunteer) that has direct access to a patient of a skilled nursing facility under an employment or other contract, or both, with such facility. Such term includes individuals who are licensed or certified by the State to provide long-term care services, and nonlicensed individuals providing such services, as defined by the Secretary, including nurse assistants, nurse aides, home health aides, and personal care workers and attendants..
(2)Medicaid programSection 1919(b) of the Social Security Act (42 U.S.C. 1396r(b)) is amended by adding at the end the following new paragraph:

(9)Screening of nursing facility workers
(A)Background checks on applicantsBefore hiring a nursing facility worker, a nursing facility shall conduct a background check on the employee in accordance with such procedures as the Secretary shall establish.
(B)Prohibition on hiring of abusive workers
(i)In generalSubject to clause (ii), a nursing facility may not knowingly employ any nursing facility worker who has any disqualifying information (as defined in subparagraph (F)(ii)).
(ii)Provisional employmentA nursing facility may provide for a provisional period of employment for a nursing facility worker pending completion of the background check required under subparagraph (A). Such facility shall maintain direct supervision of the covered individual during the worker’s provisional period of employment.
(C)ProceduresThe procedures established by the Secretary under subparagraph (A) shall—
(i)provide a process by which a nursing facility worker may appeal or dispute the accuracy of the information obtained in a background check conducted under this paragraph;
(ii)take into account the needs of nursing facilities located in rural areas and nursing facilities that serve a low volume of patients (as determined by the Secretary) with respect to providing supervision for provisional employees who are awaiting the results of a background check conducted under this paragraph; and
(iii)provide for the reimbursement of nursing facilities for 100 percent of the costs incurred by such facilities in complying with the requirements of this section.
(D)Immunity from liabilityA nursing facility that, in denying employment for an applicant, reasonably relies upon information about such applicant provided by the criminal background check shall not be liable in any action brought by such applicant based on the employment determination resulting from the information.
(E)Civil penalty
(i)In generalA nursing facility that violates the provisions of this paragraph shall be subject to a civil penalty in an amount not to exceed—
(I)for the first such violation, $2,000; and
(II)for the second and each subsequent violation within any 5-year period, $5,000.
(ii)Knowing retention of workerIn addition to any civil penalty under clause (i), a nursing facility that knowingly continues to employ a nursing facility worker in violation of subparagraph (A) or (B) shall be subject to a civil penalty in an amount not to exceed $5,000 for the first such violation, and $10,000 for the second and each subsequent violation within any 5-year period.
(F)DefinitionsIn this paragraph:
(i)Conviction for a relevant crimeThe term conviction for a relevant crime means any Federal or State criminal conviction for—
(I)any offense described in section 1128(a); and
(II)such other types of offenses as the Secretary may specify in regulations.
(ii)Disqualifying informationThe term disqualifying information means information about a conviction for a relevant crime or a finding of patient or resident abuse.
(iii)Nursing facility workerThe term nursing facility worker means any individual (other than a volunteer) that has direct access to a patient of a nursing facility under an employment or other contract, or both, with such facility. Such term includes individuals who are licensed or certified by the State to provide long-term care services, and nonlicensed individuals providing such services, as defined by the Secretary, including nurse assistants, nurse aides, home health aides, and personal care workers and attendants..
(3)Effective dateThe amendments made by this subsection shall take effect on the date that is 1 year after the date on which the evaluation is completed under subsection (c)(1).
(b)Application to other long-Term care facilities or providers
(1)MedicarePart E of title XVIII of the Social Security Act (42 U.S.C. 1395x et seq.) is amended by adding at the end the following:

1898.Application of skilled nursing facility preventive abuse provisions to long-term care facilities and providers
(a)The provisions of section 1819(b)(9) shall apply to a long-term care facility or provider (as defined in subsection (b)) in the same manner as such provisions apply to a skilled nursing facility.
(b)Long-Term care facility or providerIn this section, the term long-term care facility or provider means the following facilities or providers which receive payment for services under this title or title XIX:
(1)A home health agency.
(2)A provider of hospice care.
(3)A long-term care hospital.
(4)A provider of personal care services.
(5)A residential care provider that arranges for, or directly provides, long-term care services.
(6)An intermediate care facility for the mentally retarded (as defined in section 1905(d))..
(2)MedicaidSection 1902(a) of the Social Security Act (42 U.S.C. 1396a) is amended—
(A)in paragraph (66), by striking and at the end;
(B)in paragraph (67), by striking the period and inserting ; and; and
(C)by inserting after paragraph (67) the following:

(68)provide that the provisions of section 1919(b)(9) apply to a long-term care facility or provider (as defined in section 1898(b)) in the same manner as such provisions apply to a nursing facility..
(3)Effective dateThe amendments made by this subsection shall take effect on the date that is 1 year after the date on which the evaluation is completed under subsection (c)(1).
(c)National criminal background check program
(1)Completion of pilot program evaluationNot later than the date that is 6 months after the completion of the pilot program for national and State background checks on direct patient access employees of long-term care facilities or providers established under section 307 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173), the Secretary shall complete the evaluation required under subsection (e) of such section of such Act.
(2)Establishment
(A)In generalNot later than the date that is 1 year after the completion of the evaluation of the program described in paragraph (1), the Secretary, in consultation with the Attorney General, shall establish a national criminal background check program in order to prevent abuse of nursing facility and skilled nursing facility residents and individuals receiving home health care services and other long-term care services under the medicare or medicaid programs, taking into account the findings and recommendations contained in the evaluation.
(B)Use in conducting required background checksThe national criminal background check program shall be made available to a long-term care facility or provider for the purpose of conducting criminal background checks, including the criminal background checks required under sections 1819(b)(9) and 1919(b)(9) of the Social Security Act (42 U.S.C. 1395i–3(b), 1396r(b)) (as added by subsection (a)).
(C)Conduct of background checks by the Federal Bureau of InvestigationThe Secretary, in consultation with the Attorney General, shall establish procedures for the background checks to be conducted by the Federal Bureau of Investigation, in cooperation with appropriate State and Federal agencies.
(D)ConsultationIn establishing the national criminal background check program, the Secretary shall consult with appropriate interested parties, including—
(i)representatives of long-term care facilities or providers;
(ii)representatives of employees of long-term care facilities or providers;
(iii)consumers of long-term care services;
(iv)consumer advocates; and
(v)appropriate Federal and State officials.
(E)IntegrationThe Secretary shall take appropriate measures to integrate the national criminal background check program and the national nurse aide registry established under section 105(b) into a single system. The integration of the program and the registry shall be done in such a manner as to efficiently and accurately provide timely responses to long-term care facilities and providers utilizing the integrated system.
(3)DefinitionsIn this subsection:
(A)Long-Term care facility or providerThe term long-term care facility or provider means the following facilities or providers which receive payment for services under title XVIII or XIX of the Social Security Act:
(i)A nursing facility (as defined in subparagraph (B)).
(ii)A skilled nursing facility (as defined in subparagraph (C)).
(iii)A home health agency.
(iv)A provider of hospice care (as defined in section 1861(dd)(1) of the Social Security Act) (42 U.S.C. 1395x(dd)(1)).
(v)A long-term care hospital (as described in section 1886(d)(1)(B)(iv) of such Act) (42 U.S.C. 1395ww(d)(1)(B)(iv)).
(vi)A provider of personal care services.
(vii)A residential care provider that arranges for, or directly provides, long-term care services.
(viii)An intermediate care facility for the mentally retarded (as defined in section 1905(d) of such Act) (42 U.S.C. 1396d(d)).
(B)Nursing facilityThe term nursing facility has the meaning given such term in section 1919(a) of the Social Security Act (42 U.S.C. 1396r(a)).
(C)Skilled nursing facilityThe term skilled nursing facility has the meaning given such term in 1819(a) of the Social Security Act (42 U.S.C. 1395i–3(a)).
IIDepartment of Justice
201.Model State laws and practices
(a)In generalThe Attorney General, after consultation with the Secretary, shall carry out the following duties:
(1)StudyConduct a study of State laws and practices relating to elder abuse, neglect, and exploitation.
(2)Report to Elder Justice Resource CenterPrepare and submit a report or periodic reports containing the findings of the study conducted under paragraph (1) to the Elder Justice Resource Center established under section 2221 of the Social Security Act, to be made available to the public.
(3)Report to CongressNot later than 2 years after the date of enactment of this Act, submit to the Chairman and Ranking Member of the Special Committee on Aging of the Senate, and the Speaker and Minority leader of the House of Representatives a report that contains—
(A)a comprehensive description of State laws and practices relating to elder abuse, neglect, and exploitation;
(B)a comprehensive analysis of the effectiveness of such State laws and practices; and
(C)recommendations—
(i)for model State laws and practices relating to elder abuse, neglect, and exploitation; and
(ii)with respect to the definitions referred to in subsection (b)(1).
(b)State laws and practicesThe Attorney General shall examine State laws and practices under subsection (a) on issues including—
(1)the definition of—
(A)elder;
(B)abuse;
(C)neglect;
(D)exploitation; and
(E)such related terms the Attorney General determines to be appropriate;
(2)mandatory reporting laws, with respect to—
(A)who is a mandated reporter;
(B)to whom must they report and within what time frame; and
(C)any consequences for not reporting;
(3)evidentiary, procedural, sentencing, choice of remedies, and data retention issues relating to pursuing cases relating to elder abuse, neglect, and exploitation;
(4)laws requiring immediate reporting of all nursing home deaths to the county coroner or to some other individual or entity;
(5)fiduciary laws, including guardianship and power of attorney laws;
(6)laws that permit or encourage banks and bank employees to prevent and report suspected elder abuse, neglect, and exploitation;
(7)laws that may impede research on elder abuse, neglect, and exploitation;
(8)practices relating to the enforcement of laws relating to elder abuse, neglect, and exploitation; and
(9)practices relating to other aspects of elder justice.
(c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section—
(1)$1,000,000 in fiscal year 2007; and
(2)$2,000,000 for each of fiscal years 2008 through 2013.
202.Office of Elder Justice of the Department of Justice
(a)EstablishmentThere is established within the Department of Justice, under the Assistant Attorney General and the Office of Justice Programs, an Office of Elder Justice.
(b)Director of the office of elder justice
(1)AppointmentThe President, with the advice and consent of the Senate, shall appoint a Director of the Office of Elder Justice, from among individuals with experience and expertise in elder justice issues, to manage the Office of Elder Justice established under this section.
(2)DutiesThe Director of the Office of Elder Justice shall—
(A)
(i)develop objectives, priorities, policies, and a long-term plan for elder justice programs and activities relating to prevention, detection, training, treatment, evaluation, intervention, research, and improvement of the elder justice system in the United States;
(ii)implement the overall policies and a strategy to carry out the plan described in clause (i); and
(iii)hire personnel to assist the director in carrying out the policies, programs, and administrative activities related to the duties under clauses (i) and (ii);
(B)provide advice to the Attorney General on elder justice issues; and
(C)coordinate activities with the Director of the Office of Elder Justice within the Department of Health and Human Services.
(3)Reporting relationshipThe Director of the Office of Elder Justice shall have the same reporting relationship with the Attorney General, the Assistant Attorney General, and the Office of Justice Programs as the directors of the other offices headed by Presidential appointees within the Office of Justice Programs.
(4)CompensationThe Director of the Office of Elder Justice shall be compensated at a rate that shall not exceed the rate established for level I of the Executive Schedule under section 5312 of title 5, United States Code.
(c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $3,000,000 for each of fiscal years 2007 through 2013.
203.Victim advocacy grants
(a)Grants authorizedThe Attorney General, after consultation with the Secretary, may award grants to eligible entities to study the special needs of victims of elder abuse, neglect, and exploitation.
(b)Authorized activitiesFunds awarded pursuant to subsection (a) shall be used for pilot programs that—
(1)develop programs, provide training to health care, social, and protective services providers, law enforcement, fiduciaries (including guardians), judges and court personnel, and victim advocates; and
(2)examine special approaches designed to meet the needs of victims of elder abuse, neglect, and exploitation.
(c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section—
(1)$2,500,000 for fiscal year 2007; and
(2)$3,000,000 for each of fiscal years 2008 through 2013.
204.Supporting local prosecutors in elder justice matters
(a)Grants authorizedThe Attorney General, after consultation with the Director of the Office of Elder Justice in the Department of Health and Human Services, shall award grants to provide training, technical assistance, policy development, multidisciplinary coordination, and other types of support to local prosecutors handling elder justice-related cases, including—
(1)funding specially designated elder justice positions or units; or
(2)funding the creation of a Center for the Prosecution of Elder Abuse, Neglect, and Exploitation by the American Prosecutor Research Institute of the National District Attorneys Association, or any other similarly situated entity, to advise and support local prosecutors nationwide in their pursuit of cases involving elder abuse, neglect, and exploitation.
(b)DutiesThe Center created under subsection (a) shall, among other things—
(1)collaborate with experts in elder abuse, neglect, and exploitation;
(2)collaborate with the Advisory Board created by section 2213 of the Social Security Act; and
(3)provide local prosecutors and personnel assisting such prosecutors with training, technical assistance, multidisciplinary teams, and input in the handling, prevention and prosecution of, and special circumstances surrounding, elder abuse, neglect, and exploitation.
(c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section—
(1)$3,000,000 for fiscal year 2007; and
(2)$4,00,000 for each of fiscal years 2008 through 2013.
205.Supporting state prosecutors in elder justice matters
(a)In generalThe Attorney General shall, after consultation with the Secretary, award grants to provide training, technical assistance, multidisciplinary coordination, policy development, and other types of support to State prosecutors, including employees of State Attorneys General and Medicaid Fraud Control Units handling elder justice-related matters.
(b)Creating specialized positionsGrants under this section may be made for—
(1)the establishment of specially designated elder justice positions or units; or
(2)the creation of a position to coordinate elder justice-related cases, training, technical assistance, and policy development for State prosecutors, by the National Association of Attorneys General (NAAG) or any other similarly situated entity.
(c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section—
(1)$3,000,000 for fiscal year 2007; and
(2)$4,000,000 for each of fiscal years 2008 through 2013.
206.Increased support for federal cases involving elder justice
(a)Support and assistance
(1)In generalThe Attorney General shall establish procedures to ensure that the Department of Justice dedicates resources to supporting cases relating to elder justice.
(2)Additional staffThe Attorney General shall have additional Federal prosecutors and make funding available to Federal prosecutors to hire nurse-investigators or other experts needed to identify, assist with, or pursue cases relating to elder justice.
(3)Resource GroupThe Attorney General may fund through the Executive Office of United States Attorneys a Resource Group to assist prosecutors throughout the Nation in pursuing failure of care and other cases relating to elder justice matters.
(b)Office of inspector generalThe Office of Inspector General of the Department of Health and Human Services shall hire nurse investigators and other experts to investigate and pursue failure of care allegations.
(c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section—
(1)$3,000,000 for fiscal year 2007; and
(2)$4,000,000 for each of fiscal years 2008 through 2013.
207.Supporting law enforcement in elder justice matters
(a)In generalThe Attorney General shall, after consultation with the Secretary, award grants to provide training, technical assistance, multidisciplinary coordination, policy development, and other types of support to police, sheriffs, detectives, public safety officers, corrections personnel, and other frontline law enforcement responders who handle elder justice-related matters, to fund specially designated elder justice positions or units designed to support front line law enforcement in elder justice matters.
(b)Authorization of appropriationsThere are authorized to be appropriated to carry out this section—
(1)$6,000,000 for fiscal year 2007; and
(2)$8,000,000 for each of fiscal years 2008 through 2013.
208.Evaluations
(a)Grants
(1)In generalIn making a grant under a provision of this title, the granting authority shall—
(A)require the recipient of the grant to—
(i)reserve a portion of the funds made available through the grant; and
(ii)use the reserved funds to conduct an evaluation of the other activities carried out through the grant; or
(B)
(i)reserve a portion of the funds available for the grant; and
(ii)use the reserved funds to provide assistance to an eligible entity to conduct an evaluation of the activities carried out through the grant.
(2)Use of fundsA recipient of a grant described in paragraph (1)(A), or assistance described in paragraph (1)(B)(ii), shall use the funds made available through the grant, or the assistance, respectively, to conduct a validated evaluation of the effectiveness of the activities described in subparagraph (A) or (B), respectively, of paragraph (1).
(3)Applications
(A)Submission
(i)Grants for projects containing evaluationsTo be eligible to receive a grant for which the granting authority requires the reservation described in paragraph (1)(A)(i), an entity shall include a proposal for the evaluation in the application submitted for the grant.
(ii)Assistance for evaluationsTo be eligible to receive assistance under paragraph (1)(B)(ii), an entity shall submit an application to the granting authority at such time, in such manner, and containing such information as the granting authority may require, including a proposal for the evaluation.
(B)Review and assistance
(i)In generalAn employee of the Department of Justice, after consultation with an employee of the Department of Health and Human Services and a nongovernmental member of the advisory board established under section 2213 of the Social Security Act with expertise in evaluation methodology, shall review each proposal described in clause (i) or (ii) of subparagraph (A), and determine whether the methodology described in the proposal is adequate to gather meaningful information.
(ii)DenialIf the reviewing employee determines the methodology described in the proposal is inadequate under clause (i), they shall recommend that the granting authority deny the application for the grant described in subparagraph (A)(i), or the assistance described in subparagraph (B)(ii), as appropriate, or make recommendations for how the application should be amended.
(iii)Notice to applicantIf the granting authority denies the application on the basis of the proposal under this subparagraph, the granting authority shall inform the applicant why the application was denied and offer assistance to the applicant in modifying the proposal.
(b)Other grantsThe granting authority shall make grants to appropriate entities to conduct validated evaluations of activities to reduce elder abuse, neglect, and exploitation that are not funded under this title.
(c)Condition of participationAs a condition of participation in any grant under this title, individuals, facilities, and other entities shall agree to be subject to the provisions of section 571 of title 18, United States Code, as added by this Act.
(d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $7,000,000 for each of fiscal years 2007 through 2013.
IIITax provisions
301.Long-Term care facility worker employment tax credit
(a)Work opportunity tax credit
(1)In generalSection 51(d)(1) of the Internal Revenue Code of 1986 (relating to members of targeted groups) is amended by striking or at the end of subparagraph (G), by striking the period at the end of subparagraph (H) and inserting or, and by adding at the end the following:

(I)a qualified long-term care facility worker..
(2)Qualified long-Term care facility workerSection 51(d) of such Code is amended by redesignating paragraphs (10) through (12) as paragraphs (11) through (13), respectively, and by inserting after paragraph (9) the following:

(10)Qualified long-Term care facility workerThe term qualified long-term care facility worker means any individual who—
(A)is hired by a long-term care facility (as defined in paragraph (18) of section 2201 of the Social Security Act); and
(B)is certified by the designated local agency as being qualified to provide long-term care (as defined in paragraph (17) of such section 2201)..
(b)Effective dateThe amendments made by subsection (a) shall apply to individuals who begin work for an employer after the date of enactment of this Act. 
 
